DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 02/26/2021 and the IDS’s filed 02/26/2021 and 08/18/2021.

Claims 1-7, 9-20, and 25-28 are pending and being examined.  Claims 21-24 are canceled and claim 8 is canceled through an Examiner’s amendment.  Claims 1-3, 9-12, 19-20 are amended and claims 25-28 are newly added through an Examiner’s amendment.

Claims 1-7, 9-20, and 25-28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Henry and Joshua Astin on 05/03/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for the production of sodium bicarbonate, the method comprising the steps of:
a.	treating a carbonaceous feedstock to form a product stream comprising up to 10 v/v% carbon dioxide;
b.	capturing at least a portion of the carbon dioxide from the product stream to form a carbon dioxide stream; 
c.	feeding the carbon dioxide stream to a reaction vessel;
d.	feeding an aqueous sodium carbonate solution to the reaction vessel;
e.	contacting at least a portion of the carbon dioxide stream with at least a portion of the aqueous sodium carbonate solution to form a slurry comprising solid sodium bicarbonate; 
f.	separating the solid component of the slurry from the liquid component of the slurry to provide solid sodium bicarbonate and an aqueous liquor[[.]] ;
wherein capturing at least a portion of the carbon dioxide from the product stream comprises the steps of: contacting the product stream with a solvent; absorbing carbon dioxide from the product stream into the solvent to form a carbon dioxide enriched solvent; and desorbing carbon dioxide from the carbon dioxide enriched solvent to form the carbon dioxide stream.
2. (Currently Amended) The method according to claim 1, wherein the concentration of carbon dioxide in the product stream is in the range of from 1-10 v/v%
3. (Currently Amended)	The method according to claim 1, wherein treating the carbonaceous feedstock comprises combusting the carbonaceous feedstock
8. (Canceled)
9. (Currently Amended) The method according to claim 1 wherein the solvent comprises an alkanolamine
10. (Currently Amended) The method according to claim 5, wherein desorbing carbon dioxide from the carbon dioxide enriched solvent comprises at least one of heating the solvent and subjecting the carbon dioxide enriched solvent to a reduced pressure.
11. (Currently Amended) The method according to claim 10 wherein a portion of the steam stream is used to heat the solvent
12. (Currently Amended) The method according to claim 27 
a.	the first water stream; and
b.	the aqueous sodium carbonate solution.
15. (Currently Amended) The method according to claim 1 wherein the carbon dioxide stream fed to the reaction vessel has a carbon dioxide concentration in the range of from 20-90 v/v%
19. (Currently Amended) The method according to claim 18 wherein the heat is provided by a portion of the steam stream
20. (Currently Amended) The method according to claim 28 
a.	the first water stream; and
b.	the aqueous sodium carbonate solution.
25. (New) The method according to claim 3, wherein the combusting occurs in a combined heating and power plant (“CHP”).
26. (New) The method according to claim 9, wherein the alkanolamine is selected from the group consisting of N-methyldiethanolamine (MDEA), 2-amino-2-methyl-1-proponal (AMP), 2-(diethylamino)-ethanol (DEAE), diisopropanolamine (DIPA), methylaminopropylamine (MAPA), 3-aminopropanol (AP), 2,2-dimethyl-1,3- propanediamine (DMPDA), 3-amino-1-cyclohexylaminopropane (ACHP), diglycolamine (DGA), 1-amino-2-propanol (MIPA), 2-methyl-methanolamine (MMEA), monoethanolamine, diglycolamine, and mixtures thereof.
27. (New) The method according to claim 11, wherein the provision of heat to the solvent by the steam stream condenses at least a portion of the steam stream to form a second condensate stream.
28. (New) The method according to claim 19, wherein the provision of heat by the steam stream to the liquor condenses a portion of the steam stream to form a third condensate stream.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 1 with particular attention to “wherein capturing at least a portion of the carbon dioxide from the product stream comprises the steps of: contacting the product stream with a solvent; absorbing carbon dioxide from the product stream into the solvent to form a carbon dioxide enriched solvent; and desorbing carbon dioxide from the carbon dioxide enriched solvent to form the carbon dioxide stream”.
Universidad de Sevilla (WO 2018/015581 A1, using US 2020/0002183 A1 for English translation) is considered to be the closest prior art.
Universidad de Sevilla teaches treating a carbonaceous feedstock to form a product stream comprising carbon dioxide; capturing at least a portion of the carbon dioxide from the product stream to form a carbon dioxide stream; feeding the carbon dioxide stream to a reaction vessel; feeding an aqueous sodium carbonate solution to the reaction vessel; contacting at least a portion of the carbon dioxide stream with at least a portion of the aqueous sodium carbonate solution to form a slurry comprising solid sodium bicarbonate; separating the solid component of the slurry from the liquid component of the slurry to provide solid sodium bicarbonate and an aqueous liquor (Fig. 1-2 and [0052]).  Universidad de Sevilla teaches CO2 capture through a dry carbonation process (claim 1).
Universidad de Sevilla does not teach nor obviate wherein capturing at least a portion of the carbon dioxide from the product stream comprises the steps of: contacting the product stream with a solvent; absorbing carbon dioxide from the product stream into the solvent to form a carbon dioxide enriched solvent; and desorbing carbon dioxide from the carbon dioxide enriched solvent to form the carbon dioxide stream.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734